        Case 19-10361 Doc 4 Filed 02/11/19 Entered 02/11/19 11:38:19 Main Document Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                 Edward Seymour Codd, JR
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Denise Koenig Codd
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF LOUISIANA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      108 Debra Court Luling, LA 70070 St.                           $285,000.00                                               La. Const. Art. 12, § 9;
      Charles County                                                                                                           LSA-R.S. § 20:1
      Residence: house, primary residence                                                  100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit


      2008 Kia Rondo 120000 miles                                      $5,000.00                                               LSA-R.S. § 13:3881(A)(7)
      Vehicle:
      Location: 108 Debra Ct, Luling LA                                                    100% of fair market value, up to
      70070                                                                                any applicable statutory limit
      Line from Schedule A/B: 3.2

      Customary furnishings for a 4                                    $1,000.00                                               LSA-R.S. § 13:3881(A)(4)(a)
      bedroom, 2 1/2 bath 3900 square foot
      home                                                                                 100% of fair market value, up to
      Location: 108 Debra Ct, Luling LA                                                    any applicable statutory limit
      70070
      Line from Schedule A/B: 6.1

      Women's clothing, dresses, shoes,                                   $200.00                                              LSA-R.S. § 13:3881(A)(4)(a)
      pants, blouses, and accessories
      Location: 108 Debra Ct, Luling LA                                                    100% of fair market value, up to
      70070                                                                                any applicable statutory limit
      Line from Schedule A/B: 11.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
      Case 19-10361 Doc 4 Filed 02/11/19 Entered 02/11/19 11:38:19 Main Document Page 2 of 2
 Debtor 1    Edward Seymour Codd, JR
 Debtor 2    Denise Koenig Codd                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Men's clothing, pants, jeans, shirts,                               $200.00                                                  LSA-R.S. § 13:3881(A)(4)(a)
     shoes, and accessories
     Location: 108 Debra Ct, Luling LA                                                     100% of fair market value, up to
     70070                                                                                 any applicable statutory limit
     Line from Schedule A/B: 11.2

     Men's Wedding Ring                                                  $200.00                                                  LSA-R.S. § 13:3881(A)(5)
     Location: 108 Debra Ct, Luling LA
     70070                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit


     Lady's Wedding Ring                                                 $500.00                                                  LSA-R.S. § 13:3881(A)(5)
     Line from Schedule A/B: 12.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): The Home Depot - Orange                                  $2,293.01                                                   LSA-R.S. §§ 20:33(1),
     Life                                                                                                                         13:3881(D)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
